190 F. Supp. 2d 773 (2002)
UNITED STATES of America,
v.
Easton WHYTE, a/k/a "Larry Whyte", Defendant.
No. CR.A. 88-47, No. CIV.A. 01-6278.
United States District Court, E.D. Pennsylvania.
March 11, 2002.
Paul Sarmousakis, U.S. Attorney's Office, Philadelphia, PA, for Plaintiff.
Easton Whyte, Pro se.
KATZ, Senior District Judge.

MEMORANDUM AND ORDER
Following a jury trial in 1988, defendant was convicted and sentenced for drug and weapons offenses.
The case arose in 1987 when police saw defendant with drugs, defendant fled leading to a high-speed car chase resulting in a crash, then fled on foot, was pulled down from a fence, pointed a loaded pistol at police and was finally arrested carrying about $4,300 worth of crack and powdered cocaine.
The first direct appeal was denied. United States v. Whyte, 892 F.2d 1170 (3d Cir.1989). In 1992, the court denied defendant's first motion under 28 U.S.C. § 2255. In 1995, the court granted defendant's pro se motion based on an amendment to the sentencing guidelines and resentenced defendant to 360 months' imprisonment. The Court of Appeals affirmed. In 1997 this court denied defendant's second motion under 28 U.S.C. § 2255 and the Court of Appeals denied his appeal; certiorari was also denied. Another 1997 appeal was also dismissed. In 1998 defendant filed another motion which this court denied and the Court of Appeals affirmed. In 1999, defendant filed another motion with the Court of Appeals, sought mandamus and was denied relief in the Court of Appeals. In 2000 defendant filed a motion in the District of New Jersey, which was denied and affirmed in the Court of Appeals.
The present motion sets forth no basis on which the court can grant relief. Sentencing guidelines amendments 568 and 630 are not listed in subsection (c) of Section 1B1.10 as authorizing a reduction in defendant's term of imprisonment.
An appropriate Order follows.

ORDER
AND NOW, this 11th day of March 2002, upon consideration of defendant's Motion for Modification of Sentence Pursuant to 18 U.S.C. § 3582(c)(2), and the government's response thereto, it is ORDERED that the defendant's Motion is DENIED for the reasons stated in the foregoing Memorandum.